The petition in this case, signed by James G. Bowen and 38 others, stated, among various immaterial allegations, that, at the second meeting of the voters of the town, held on the fourth Monday of November, after due notice: — •
“ The inhabitants assembled at nine o’clock, A. M., and commenced balloting. At about five o’clock, P. M., a motion Was made to close the poll at six o’clock, P. M., which was Carried nearly unanimously, all understanding at the time that the sunset law (st. 1839, c. 42) had been repealed. Had the poll been closed at sunset, when the motion was made fixing the time of closing it at six o’clock, P. M., it is believed, that no representatives would have been chosen, and *534consequently that the majority which the persons elected had was obtained after sunset.”
The petition was referred to the committee on elections on the 2d of March.1 On the 4th of the same month, that committee reported,2 that the petitioners had not assigned any reason in their petition, why the sitting members should not be entitled to their seats, and therefore recommended that they should have leave to withdraw their petition; and this report was agreed to,2 on the day on which it was made.

 66 J. H. 382.


 Same, 399.